Exhibit 10.1
EXECUTIVE CHANGE IN CONTROL AGREEMENT
     This Executive Change in Control Agreement (this “Agreement”), is made as
of the 14th day of August, 2010 (the “Effective Date”), by and between Advanced
Energy Industries, Inc., a Delaware corporation (the “Company”), and Danny C.
Herron (the “Executive”).
Recitals
     A. The Executive currently serves as the Chief Financial Officer of the
Company.
     B. The Board of Directors of the Company (the “Board”) acknowledges that
consolidation within the industries in which the Company operates is likely to
continue and the potential for a change in control of the Company, whether
friendly or hostile, currently exists and from time to time in the future will
exist, which potential can give rise to uncertainty among the senior executives
of the Company. The Board considers it essential to the best interests of the
Company to reduce the risk of the Executive’s departure and/or the inevitable
distraction of the Executive’s attention from his duties to the Company, which
are normally attendant to such uncertainties.
     C. The Executive confirms that the terms of this Agreement reduce the risks
of his departure and distraction of his attention from his duties to the Company
and, accordingly, desires to enter into this Agreement.
Agreement
     In consideration of the foregoing and the mutual covenants contained
herein, the Company and the Executive agree as follows:
     1. Definitions. Capitalized terms used herein shall have the meanings given
to them in Annex A attached hereto, except where the context requires otherwise.
     2. Term of Agreement.
          This Agreement shall be effective as of the Effective Date and shall
continue in effect until August 13, 2011 (the “Initial Expiration Date”),
provided , however , that the term of this Agreement automatically shall be
extended for one additional year effective as of the Initial Expiration Date and
each anniversary thereof (each, a “Scheduled Expiration Date”), unless either
the Company or the Executive provides written notice to the other that the term
of this Agreement shall terminate on the upcoming Scheduled Expiration Date,
provided such notice is received by the receiving party not less than ninety
(90) days prior to the applicable Scheduled Expiration Date, and provided
further that the Company shall not be entitled to deliver to the Executive such
notice in the event of a Change in Control or a Pending Change in Control.
Notwithstanding the foregoing, this Agreement shall terminate immediately upon
the termination of the Executive’s employment prior to a Change in Control.
     3. At Will Employment; Reasons for Termination.
          The Executive’s employment shall continue to be at-will, as defined
under applicable law. If the Executive’s employment terminates for any reason or
no reason, the Executive shall not be entitled to any compensation, benefits,
damages, awards or other payments in respect of such termination, except as
provided in this Agreement or pursuant to the terms of any Applicable Benefit
Plan. “Applicable Benefit Plan” means any written employee benefit plan in
effect and in which the Executive participates as of the time of the termination
of his employment.
     4. Benefits Upon Separation.
          (a) Compensation and Benefits Required by Law or Applicable Benefit
Plan. Notwithstanding anything to the contrary herein, the Executive or his
estate shall be entitled to any and all compensation, benefits, awards and other
payments required by any Applicable Benefit Plan, the COBRA Act or other
applicable law, after taking into

 



--------------------------------------------------------------------------------



 



account the agreements set forth herein.
          (b) No Payments Without Release. The Executive shall not be entitled
to any of the compensation, benefits or other payments provided herein in
respect of the termination of his employment, unless and until he has provided
to the Company a full release of claims, substantially in the form of Appendix I
attached hereto, which release shall be dated not earlier than the date of the
termination of his employment, which release shall be executed within 30 days of
Executive’s termination of employment.
          (c) Voluntary Resignation or Termination for Cause.
               (i) In the event of the Executive’s Voluntary Resignation or
termination of his employment by the Company for Cause, the Executive shall not
be entitled to any compensation, benefits, awards or other payments in
connection with such termination of his employment, except as provided in
paragraph (a) of this Section 4.
               (ii) The Executive shall not be deemed to have been terminated
for Cause under this Agreement, unless the following procedures have been
observed: To terminate the Executive for Cause, the Board must deliver to the
Executive notice of such termination in writing, which notice must specify the
facts purportedly constituting Cause in reasonable detail. The Executive will
have the right, within 10 calendar days of receipt of such notice, to submit a
written request for review by the Board. If such request is timely made, within
a reasonable time thereafter, the Board (with all directors attending in person
or by telephone) shall give the Executive the opportunity to be heard
(personally or by counsel). Following such hearing, unless a majority of the
directors then in office confirm that the Executive’s termination was for Cause,
the Executive’s termination shall be deemed to have been made by the Company
without Cause for purposes of this Agreement.
          (d) Death or Long-Term Disability. In the event of the Executive’s
death or Long-Term Disability, the Executive (or his estate or personal
representative) shall be entitled to receive (i) the proceeds of any life
insurance policy carried by the Company with respect to the Executive,
(ii) payments pursuant to any long-term disability insurance policy carried by
the Company with respect to the Executive.
          (e) Involuntary Termination. In the event Executive’s employment is
terminated under circumstances constituting an Involuntary Termination, the
Executive shall be entitled to receive:
               (i) within fifteen (15) calendar days after the Date of
Termination, the Executive’s Accrued Compensation and Pro-Rata Bonus through the
Date of Termination; and
               (ii) within fifteen (15) calendar days after the period for
revocation of the release has elapsed, the amount in cash equal to the sum of
the Executive’s annual Base Salary and the Executive’s Target Bonus in effect as
of the Date of Termination; and
               (iii) for eighteen (18) months after the period for revocation of
the release has elapsed continuation of the Benefits, as if the Executive’s
employment had not been terminated; provided, however , that if the Executive
commences employment with another employer during such eighteen (18) month
period and is eligible to receive medical benefits under the new employer’s
plan(s), the Benefits shall terminate as of the date the Executive becomes
eligible to receive such benefits;
               (iv) within fifteen (15) calendar days after the after the period
for revocation of the release has elapsed, an amount equal to the contributions
to the Company’s retirement plans on behalf of the Executive that would have
been made for the benefit of the Executive if the Executive’s employment had
continued for twelve (12) months after the Date of Termination, assuming for
this purpose that all benefits under any such retirement plans were fully vested
and that the Executive’s compensation during such twelve (12) months were the
same as it had been immediately prior to the Date of Termination; and
               (v) reimbursement, up to $15,000, for outplacement services
reasonably selected by the Executive incurred by the end of the second calendar
year after termination of employment such reimbursement to occur by the end of
the following calendar year.
     5. Effect on Option, Restricted Stock and Restricted Unit Agreements.
          (a) In the event Options held by the Executive are assumed by the
surviving entity in connection with a Change in Control, if an Involuntary
Termination of Executive’s employment occurs following the Change of Control
before the end of the CIC Period, vesting of any and all assumed Options held by
the Executive shall be

 



--------------------------------------------------------------------------------



 



accelerated so that all unexpired Options then held by the Executive shall be
fully vested and exercisable immediately upon the Involuntary Termination.
          (b) In the event Restricted Stock and RSUs held by the Executive are
assumed by the surviving entity in connection with a Change in Control, if an
Involuntary Termination of Executive’s employment occurs following the Change of
Control before the end of the CIC Period, vesting of any and all assumed
Restricted Stock and RSUs held by the Executive shall be accelerated so that all
Restricted Stock and RSUs then held by the Executive shall be fully vested and
exercisable immediately upon the Involuntary Termination.
          (c) The termination of the Executive’s employment by the Company
without Cause during a Pending Change in Control shall have no effect on the
vesting of the Options, Restricted Stock or RSUs then held by the Executive, and
no shares of Common Stock shall be delivered to the Executive in connection with
the RSUs held by the Executive at the time of the termination of his employment
unless the Change in Control is effected within three (3) months following the
Date of Termination. If the Change in Control is effected, then the Options,
Restricted Stock and RSUs held by the Executive as of the Date of Termination
shall be treated as if the Executive’s employment had not been terminated and
the Executive shall have rights as set forth under Section 5(a) above. If the
Change in Control is not effected within three (3) months following the Date of
Termination, then the Options, Restricted Stock and RSUs held by the Executive
as of the Date of Termination shall be treated as if the Executive’s employment
had been terminated as of such three-month anniversary of the Date of
Termination.
          (d) In the event the Executive’s employment is terminated by the
Company under any circumstances other than those described in paragraphs
(a) through (c) of this Section 5, the effect of such termination of employment
on the Options, Restricted Stock and/or RSUs then held by the Executive shall be
as set forth in the agreements representing such Options, Restricted Stock
and/or RSUs.
     6. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and except as
set forth inSection 4 , such amounts shall not be reduced whether or not the
Executive obtains other employment.
     7. Successors.
          (a) This Agreement is personal to the Executive, and, without the
prior written consent of the Company, shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
     8.Miscellaneous.
          (a) The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement constitutes the entire
agreement and understanding of the parties in respect of the subject matter
hereof and supersedes all prior understanding, agreements, or representations by
or among the parties, written or oral, to the extent they relate in any away to
the subject matter hereof; provided, however , this Agreement shall have no
effect on any confidentiality agreements or assignment of inventions agreements
between the parties. This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to the Executive:
Danny C. Herron
7211 Stadler Court
Fort Collins, CO 80528

 



--------------------------------------------------------------------------------



 



if to the Company:
Advanced Energy Industries, Inc.
1625 Sharp Point Drive
Fort Collins, CO 80525
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such United States federal, state or local or foreign taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
          (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
          (f) All claims by the Executive for payments or benefits under this
Agreement shall be promptly forwarded to and addressed by the Compensation
Committee and shall be in writing. Any denial by the Compensation Committee of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The compensation Committee shall
afford the Executive a reasonable opportunity for a review of the decision
denying a claim and shall further allow the Executive make a written demand upon
the Company to submit the disputed matter to arbitration in accordance with the
provisions of paragraph (g) below. The Company shall pay all expenses of the
Executive, including reasonable attorneys and expert fees, in connection with
any such arbitration. If for any reason the arbitrator has not made his award
within one hundred eighty (180) days from the date of Executive’s demand for
arbitration, such arbitration proceedings shall be immediately suspended and the
Company shall be deemed to have agreed to Executive’s position. Thereafter, the
Company shall, as soon as practicable and in any event within 10 business days
after the expiration of such 180-day period, pay Executive his reasonable
expenses and all amounts reasonably claimed by him that were the subject of such
dispute and arbitration proceedings.
          (g) Subject to the terms of paragraph (f) above, any dispute arising
from, or relating to, this Agreement shall be resolved at the request of either
party through binding arbitration in accordance with this paragraph (g) . Within
10 business days after demand for arbitration has been made by either party, the
parties, and/or their counsel, shall meet to discuss the issues involved, to
discuss a suitable arbitrator and arbitration procedure, and to agree on
arbitration rules particularly tailored to the matter in dispute, with a view to
the dispute’s prompt, efficient, and just resolution. Upon the failure of the
parties to agree upon arbitration rules and procedures within a reasonable time
(not longer than 15 business days from the demand), the Commercial Arbitration
Rules of the American Arbitration Association shall be applicable. Likewise,
upon the failure of the parties to agree upon an arbitrator within a reasonable
time (not longer than 15 business days from demand), there shall be a panel
comprised of three arbitrators, one to be appointed by each party and the third
one to be selected by the two arbitrators jointly, or by the American
Arbitration Association, if the two arbitrators cannot decide on a third
arbitrator. At least 30 days before the arbitration hearing (which shall be set
for a date no later than 60 days from the demand), the parties shall allow each
other reasonable written discovery including the inspection and copying of
documents and other tangible items relevant to the issues that are to be
presented at the arbitration hearing. The arbitrator(s) shall be empowered to
decide any disputes regarding the scope of discovery. The award rendered by the
arbitrator(s) shall be final and binding upon both parties. The arbitration
shall be conducted in Larimer County in the State of Colorado. The Colorado
District Court located in Larimer County shall have exclusive jurisdiction over
disputes between the parties in connection with such arbitration and the
enforcement thereof, and the parties consent to the jurisdiction and venue of
such court for such purpose.
          (h) This Agreement shall be governed by the laws of the State of
Colorado, without giving effect to any choice of law provision or rule (whether
of the State of Colorado or any other jurisdiction) that would cause the

 



--------------------------------------------------------------------------------



 



application of the laws of any jurisdiction other than the State of Colorado.
     9. Other Terms Relating to Section 409A
          (a) Except as provided in Section 9(b), amounts payable under this
Agreement following Executive’s termination of employment, other than those
expressly payable on a deferred or installment basis or as reimbursement of
expenses, will be paid as promptly as practicable after such a termination of
employment and, in any event, within 2 1 / 2 months after the end of the year in
which employment terminates and amounts payable as reimbursements of expenses to
the Executive must be made on or before the last day of the calendar year
following the calendar year in which such expense was incurred.
          (b) Anything in this Agreement to the contrary notwithstanding, if
(A) on the date of termination of Executive’s employment with the Company or a
subsidiary, any of the Company’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code, as amended (the “Code”)), (B) if Executive is
determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (C) the payments exceed the amounts permitted
to be paid pursuant to Treasury Regulations section 1.409A-1(b)(9)(iii) and
(D) such delay is required to avoid the imposition of the tax set forth in
Section 409A(a)(1) of the Code, as a result of such termination, the Executive
would receive any payment that, absent the application of this Section 9(b),
would be subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(2)(B)(i) of the Code, then no such payment shall be payable prior
to the date that is the earliest of (1) six (6) months after the Executive’s
termination date, (2) the Executive’s death or (3) such other date as will cause
such payment not to be subject to such interest and additional tax (with a
catch-up payment equal to the sum of all amounts that have been delayed to be
made as of the date of the initial payment).
          (c) It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code. To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving the Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.
          (d) A termination of employment under this Agreement shall be deemed
to occur only in circumstances that would constitute a separation from service
for purposes of Treasury Regulations section 1.409A-1(h)(1)(ii).
          (e) Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth in the Preamble hereto.

                    Advanced Energy Industries, Inc.
      By:   /s/ Hans-Georg Betz       Chief Executive Officer               
Executive
      By:   /s/ Danny C. Herron       Danny C. Herron           

 



--------------------------------------------------------------------------------



 



         

ANNEX A
DEFINITIONS
          (a) “Accrued Compensation” means an amount including all amounts
earned or accrued through the Date of Termination but not paid as of the Date of
Termination including (i) Base Salary, (ii) reimbursement for reasonable and
necessary expenses incurred by the Executive on behalf of the Company during the
period ending on the Date of Termination, (iii) vacation and sick leave pay (to
the extent provided by Company policy or applicable law), and (iv) incentive
compensation (if any) earned in respect of any period ended prior to the Date of
Termination. It is expressly understood that incentive compensation shall have
been “earned” as of the time that the conditions to such incentive compensation
have been met, even if not calculated or payable at such time.
          (b) “Agreement” means this Executive Change in Control Agreement, as
set forth in the Preamble hereto.
          (c) “Applicable Benefit Plan” means any written employee benefit plan
in effect and in which the Executive participates as of the time of the
termination of his employment.
          (d) “Base Salary” means the Executive’s annual base salary at the rate
in effect during the last regularly scheduled payroll period immediately
preceding the occurrence of the Change in Control or termination of employment
and does not include, for example, bonuses, overtime compensation, incentive
pay, fringe benefits, sales commissions or expense allowances.
          (e) “Board” means the Board of Directors of the Company, as set forth
in the Recitals hereto.
          (f) “Cause” means any of the following:
               (i) the Executive’s (A) conviction of a felony; (B) commission of
any other material act or omission involving dishonesty or fraud with respect to
the Company or any of its Affiliates or any of the customers, vendors or
suppliers of the Company or its Affiliates; (C) misappropriation of material
funds or assets of the Company for personal use; or (D) engagement in unlawful
harassment or unlawful discrimination with respect to any employee of the
Company or any of its subsidiaries;
               (ii) the Executive’s continued substantial and repeated neglect
of his duties, after written notice thereof from the Board, and such neglect has
not been cured within 30 days after the Executive receives notice thereof from
the Board;
               (iii) the Executive’s gross negligence or willful misconduct in
the performance of his duties hereunder that is materially and demonstrably
injurious to the Company; or
               (iv) the Executive’s engaging in conduct constituting a breach of
his written obligations to the Company in respect of confidentiality and/or the
use or ownership of proprietary information.
          (g) “Change in Control” shall be deemed to occur upon the consummation
of any of the following transactions:
               (i) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state of the Company’s incorporation or a transaction in which 50% or
more of the surviving entity’s outstanding voting stock following the
transaction is held by holders who held 50% or more of the Company’s outstanding
voting stock prior to such transaction; or
               (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company; or
               (iii) any reverse merger in which the Company is the surviving
entity, but in which 50% or more of the Company’s outstanding voting stock is
transferred to holders different from those who held the stock immediately prior
to such merger; or
               (iv) the acquisition by any person (or entity), other than
Douglas Schatz and/or any of his affiliates or members of his immediate family,
directly or indirectly of 50% or more of the combined voting power of the
outstanding shares of Common Stock.

 



--------------------------------------------------------------------------------



 



          (h) “CIC Period” means the six month period following the effective
date of a Change in Control.
          (i) “Code” means the Internal Revenue Code of 1986, as amended.
          (j) “Common Stock” means common stock, par value $0.001, of the
Company.
          (k) “Company” means Advanced Energy Industries, Inc., a Delaware
corporation, as set forth in the Preamble hereto.
          (l) “Date of Termination” means (i) if the Executive’s employment is
terminated for Cause, the date of receipt by the Executive of written notice
from the Board or the Chief Executive Officer that the Executive has been
terminated, or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause, death
or Long-Term Disability, the date specified in the Company’s written notice to
the Executive of such termination, (iii) if the Executive’s employment is
terminated by reason of the Executive’s death or Long-Term Disability, the date
of such death or the effective date of such Long-Term Disability, (iv) if the
Executive’s employment is terminated by Executive’s resignation that constitutes
Involuntary Termination under this Agreement, the date of the Company’s receipt
of the Executive’s notice of termination or any later date specified therein.
          (m) “Effective Date” means the date set forth in the Preamble hereto.

A-ii 



--------------------------------------------------------------------------------



 



          (n) “Executive” means the individual identified in the Preamble
hereto.
          (o) “Good Reason” means any of the following:
               (i) a material reduction in the Executive’s duties, level of
responsibility or authority, other than (A) reductions solely attributable to
the Company ceasing to be a publicly held company or becoming a subsidiary or
division of another company, or (B) isolated incidents that are promptly
remedied by the Company; or
               (ii) a material reduction in the Executive’s Base Salary, without
(A) the Executive’s express written consent or (B) an increase in the
Executive’s benefits, perquisites and/or guaranteed bonus, which increase(s)
have a value reasonably equivalent to the reduction in Base Salary; or
               (iii) a material reduction in the Executive’s Target Bonus,
without (A) the Executive’s express written consent or (B) an corresponding
increase in the Executive’s Base Salary; or
               (iv) the relocation of the Executive’s principal place of
business to a location more than thirty-five (35) miles from the Executive’s
principal place of business immediately prior to the Change in Control, without
the Executive’s express written consent; or
               (v) the Company’s (or its successor’s) material breach of this
Agreement.
          (p) “Involuntary Termination” means the termination of Executive’s
employment with the Company at the time of or following a Change in Control
before the end of the CIC Period:
               (i) by the Company without Cause, or
               (ii) by the Executive for Good Reason.
          (q) “Long-Term Disability” is defined according to the Company’s
insurance policy regarding long-term disability for its employees.
          (r) A “Payment” means any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
          (s) “Pending Change in Control” means that one or more of the
following events has occurred and a Change in Control pursuant thereto is
reasonably expected to be effected within 90 days of the date as of the
determination as to whether there is a Pending Change in Control: (i) the
Company executes a letter of intent, term sheet or similar instrument with
respect to a transaction or series of transactions, the consummation of which
transaction(s) would result in a Change in Control; (ii) the Board approves a
transaction or series of transactions, the consummation of which transaction(s)
would result in a Change in Control; or (iii) a person makes a public
announcement of tender offer for the Common Stock, the

A-iii 



--------------------------------------------------------------------------------



 



completion of which would result in a Change in Control. A Pending Change in
Control shall cease to exist upon a Change in Control.
          (t) “Pro Rata Bonus” means an amount equal to 100% of the Target Bonus
that the Executive would have been eligible to receive for the Company’s fiscal
year in which the Executive’s employment terminates following a Change in
Control, multiplied by a fraction, the numerator of which is the number of days
in such fiscal year through the Termination Date and the denominator of which is
365.
          (u) “Restricted Stock” means Common Stock issued by the Company with
vesting restrictions and subject to an award agreement pursuant to a stock plan
of the Company.
          (v) “RSUs” mean restricted stock units granted by the Company pursuant
to which the Company has agreed to issue Common Stock upon the satisfaction of
vesting and other conditions, which RSUs are subject to an award agreement
pursuant to a stock plan of the Company.
          (w) “Target Bonus” means the bonus which would have been paid to the
Executive for full achievement of the Company’s base business plan or budget
and/or for the attainment of specific performance objectives pertaining to the
business of the Company or any of its specific business units or divisions, or
to individual performance criteria applicable to the Executive or his position,
which objectives have been established by the Board of Directors (or the
Compensation Committee thereof) for the Executive relating to such plan or
budget for the year in question. “Target Bonus” shall not mean the “maximum
bonus” which the Executive might have been paid for overachievement of such
plan.
          (x) “Value” of a Payment means the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.
          (y) “Voluntary Resignation” means the termination of the Executive’s
employment upon his voluntary resignation, which includes retirement, as set
forth in Section 3 hereof.

A-iv 



--------------------------------------------------------------------------------



 



APPENDIX I
Legal Release
     This Legal Release (“Release”) is between Advanced Energy Industries, Inc.
(the “Company”) and Danny C. Herron(” Executive ”) (each a “Party,” and
together, the “Parties”).
Recitals
     A. Executive and the Company are parties to an Executive Change In Control
Agreement to which this Release is appended as Appendix I (the “CIC Agreement”).
     B. Executive wishes to receive the benefits described in the CIC Agreement.
     C. Executive and the Company wish to resolve, except as specifically set
forth herein, all claims between them arising from or relating to any act or
omission predating the Final Separation Date of [             ].
Agreement
     The Parties agree as follows:
     Confirmation of CIC Agreement Obligations. The Company shall pay or provide
to Executive the payments and benefits, as, when and on the terms and conditions
specified in the CIC Agreement.
     Legal Releases
          (a) Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Releaser due to any Releasee’s act or omission, (all of
whom are collectively referred to as “Executive Releasees”) of and from any and
all actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that Executive Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission occurring on or before the Final
Separation Date, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual
rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, and any civil rights law of any state or other governmental
body; PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else
contained in this Agreement, the release set forth in

A-v 



--------------------------------------------------------------------------------



 



this Section shall not extend to: (i) any rights arising under this Agreement;
or; (ii) any vested rights under any pension, retirement, profit sharing or
similar plan; (iii) Executive’s rights, if any, to indemnification, and/or
defense under any Company certificate of incorporation, bylaw and/or policy or
procedure, or under any insurance contract, in connection with Executive’s acts
an omissions within the course and scope of Executive’s employment with the
Company; or (iv) any rights or remedies that cannot by law be waived by private
agreement. Executive hereby warrants that Executive has not assigned or
transferred to any person any portion of any claim which is released, waived and
discharged above. Executive further states and agrees that Executive has not
experienced any illness, injury, or disability that is compensable or
recoverable under the worker’s compensation laws of any state that was not
reported to the Company by Executive before the Final Separation Date. Executive
has specifically consulted with counsel with respect to the agreements,
representations, and declarations set forth in the previous sentence. Executive
understands and agrees that by signing this Agreement Executive is giving up any
right to bring any legal claim against the Company concerning, directly or
indirectly, Executive’s employment relationship with the Company, including
Executive’s separation from employment. Executive agrees that this legal release
is intended to be interpreted in the broadest possible manner in favor of the
Company, to include all actual or potential legal claims that Executive may have
against the Company, except as specifically provided otherwise in this
Agreement.
          (b) In order to provide a full and complete release, Executive
understands and agrees that this Agreement is intended to include all claims, if
any, covered under this Section 2 that Executive may have and not now know or
suspect to exist in Executive’s favor against any Executive Releasee and that
this Agreement extinguishes such claims. Thus, Executive expressly waives all
rights under any statute or common law principle in any jurisdiction that
provides, in effect, that a general release does not extend to claims which the
releasing party does not know or suspect to exist in Executive’s favor at the
time of executing the release, which if known by Executive must have materially
affected Executive’s settlement with the party being released. Notwithstanding
any other provision of this Section 2, however, nothing in this Section 2 is
intended or shall be construed to limit or otherwise affect in any way
Executive’s rights under this Agreement.
          (c) Executive agrees and acknowledges that Executive: (i) understands
the language used in this Agreement and the Agreement’s legal effect; (ii) is
specifically releasing all claims and rights under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. Section 621 et seq .; (iii) will receive
compensation under this Agreement to which Executive would not have been
entitled without signing this Agreement; (iv) has been advised by the Company to
consult with an attorney before signing this Agreement; and (v) will be given up
to twenty one (21) calendar days to consider whether to sign this Agreement. For
a period of seven days after Executive signs this Agreement, Executive may, in
Executive’s sole discretion, rescind this Agreement by delivering a written
notice of rescission to the Company’s General Counsel. If Executive rescinds
this Agreement within seven calendar days after Executive signs the Agreement,
or if Executive does not sign this Agreement within the twenty-one day
consideration period, this Agreement shall be void, all actions taken pursuant
to this Agreement shall be reversed, and neither this Agreement nor the fact of
or circumstances surrounding its execution shall be admissible for any purpose
whatsoever in any proceeding between the Parties, except in connection with a
claim or defense involving the validity or effective rescission of this
Agreement. If Executive does not rescind this Agreement within seven calendar
days after the day Executive signs this Agreement, this Agreement shall become
final and binding and shall be irrevocable.

A-vi 



--------------------------------------------------------------------------------



 



     Executive acknowledges that Executive has received all compensation to
which Executive is entitled for Executive’s work up to Executive’s last day of
employment with the Company, and that Executive is not entitled to any further
pay or benefit of any kind, for services rendered or any other reason, other
than the payments and benefits, to the extent not already paid, described in the
CIC Agreement.
     Executive agrees that the only thing of value that Executive will receive
by signing this Supplemental Release is the payments and benefits described in
the CIC Agreement.
     The Parties agree that their respective rights and obligations under the
CIC Agreement shall survive the execution of this Release.
NOTE: DO NOT SIGN THIS LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL DAY OF
EMPLOYMENT.

                  EXECUTIVE       ADVANCED ENERGY INDUSTRIES, INC.  
 
      By:                            
Date:
      Date:        
 
               
 
             

A-vii 